IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


MILES WEISS,

             Appellant,

 v.                                                    Case No. 5D15-1923

DAYTONA GRAND, INC., ET AL.,

             Appellees.

________________________________/

Opinion filed June 24, 2016

Final Appeal from the Circuit
Court for Volusia County,
William A. Parsons, Judge.

Christopher W. Wickersham, Jr., of
Law Office of C.W. Wickersham Jr.,
P.A., Jacksonville, for Appellant.

Sarah Metz and Frank S. Ganz, of
Smith Bigman Brock, Daytona
Beach, for Appellee, Daytona Grand,
Inc.

No appearance for other appellees.


PER CURIAM.

      Miles Weiss appeals the order entered by the trial court denying his motion to

intervene and issuing a temporary injunction in favor of Daytona Grand, Inc. Although

filed as an appeal of a non-final order, we sua sponte have reviewed this case as a final
appeal, in that the denial of a motion to intervene is a final appealable order. See Superior

Fence & Rail of N. Fla. v. Lucas, 35 So. 3d 104 (Fla. 5th DCA 2010).1 Determining that

no abuse of discretion by the trial court has been shown, we affirm the denial of the motion

to intervene.   In light of that determination, Weiss lacks standing to challenge the

temporary injunction order. See Mkt. Tampa Invs., LLC v. Stobaugh, 177 So. 3d 31 (Fla.

2d DCA 2015).

       AFFIRMED.


PALMER, TORPY and LAMBERT, JJ., concur.




       1 The appendices filed by the parties provided the court with an adequate basis
upon which to decide the case and, therefore, the court did not order a record to be
transmitted.


                                             2